Citation Nr: 0501806	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
scar, residual of a hysterectomy.

2.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman




INTRODUCTION

The veteran served on active duty from February 1996 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.


FINDINGS OF FACT

1.  The veteran's service-connected scar, residual of a 
hysterectomy, is manifested by a well-healed incision scar, 
16 centimeters by one millimeter, in the mid suprapubic area, 
that is tender on the right side, but which is not shown to 
be productive of limitation of motion or function.

2.  The veteran's hypertension is manifested by diastolic 
blood pressure readings predominantly below 100 and systolic 
pressure readings predominantly below 160.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
scar, residuals of a hysterectomy, have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (before and after August 30, 2002).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2004); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate her claim in the rating 
decision dated in January 2001; the supplemental statement of 
the case dated in September 2003; and the letter dated in 
June 2003.  These documents included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The June 2003 letter specifically 
invited the veteran to give VA any additional evidence she 
had regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical opinion regarding the nature and severity of the 
veteran's disorders at issue has been obtained in this case.  
The Board notes that the available medical evidence is 
sufficient for an adequate determination.  Further, the 
veteran has not identified any outstanding medical records.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issue addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
on appeal were re-adjudicated and a supplemental statements 
of the case was provided to the veteran.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Claims for Higher Initial Ratings.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practically be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  In addition, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson, 12 Vet. App. at 126.  When there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

I.	Scar.

Factual Background.  At the time of a September 2000 VA 
examination, it was noted that the veteran had a well-healed 
incision on her abdomen, which was very tender to palpation 
around the incision, particularly on the right side.  

VA outpatient treatment records, dated from September 2001 to 
June 2003, do not reflect treatment for the scar.

At the time of an August 2003 VA examination, the veteran had 
a 16 centimeter transverse scar in the mid suprapubic area, 
with a one millimeter width.  There was tenderness on deep 
palpation in the right lateral two inches of the scar, where 
a dense subcutaneous scar was felt.  Otherwise, there was no 
evidence of abnormality.

Analysis.  Scars are rated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805. The veteran is entitled 
to be rated under the Diagnostic Code which allows the 
highest possible evaluation for the clinical findings shown 
on objective examination.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  The RO has rated the veteran's 
hysterectomy incision scar under Diagnostic Code 7804.  The 
Rating Schedule criteria set forth by this code for 
superficial scars are essentially unchanged by the August 
2002 revision.  Pursuant to Diagnostic Code 7804 as in effect 
prior to August 30, 2002, superficial scars which were shown 
to be tender and painful on objective demonstration warranted 
a 10 percent rating.  Under this code effective August 30, 
2002, a superficial scar which is painful on examination 
warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.

The 10 percent evaluation currently assigned for the scar on 
the veteran's abdomen is the maximum rating available under 
Diagnostic Code 7804.  The Board notes that higher ratings 
are available for scars under Diagnostic Codes 7800 and 7801.  
Diagnostic Code 7800, however, is applicable only to scars 
that disfigure the head, face, or neck.  See 38 C.F.R. § 
4.118, Diagnostic Code 7800.  Diagnostic Code 7801 is 
applicable to scars, other than the head, face, or neck, that 
are deep or that cause limited motion.  See 38 C.F.R. § 
4.118, Diagnostic Code 7801.  For other scars the limitation 
of function of the part affected was to be rated.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (effective before and after 
August 30, 2002).  There is no showing that the veteran's 
scar is deep or causes limited motion or function.  Based on 
the clinical evidence of record, no other diagnostic code is 
applicable in this case.  Accordingly, an increased rating 
for a scar, residual of a hysterectomy, is not warranted at 
this time.


II.	Hypertension.

In November 2001, the veteran's blood pressure was recorded 
as 140/102 and 141/94 on two separate occasions.  In December 
2001, the veteran's blood pressure was 128/81.  In June 2003, 
VA outpatient records reflect blood pressure readings of 
132/87 and 136/97.

At the time of the veteran's August 2003 VA examination, it 
was noted that she had been diagnosed with hypertension in 
2001.  She was treated with 10 milligrams of Anasol daily, 20 
milligrams of Lisinopril daily, and hydrochlorothiazide 
diuretic daily.  She had no symptoms resulting from 
hypertension.  Blood pressure readings were as follows:  
135/90, 140/90, and 135/80.  Clinical diagnosis was of 
essential hypertension.

Analysis.  The disability rating criteria that has been used 
in this case may be found at 38 C.F.R. Part 4, Diagnostic 
Code 7101.  This code, for hypertensive vascular disease, 
provides for a 10 percent rating when diastolic pressure is 
predominantly 100 or more or when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, or when 
systolic pressure is predominantly 160 or more.  A 20 percent 
evaluation is warranted for hypertension with diastolic 
pressure predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  If there is hypertension with 
diastolic pressure predominantly 120 or more, a 40 percent 
rating is in order.  A maximum schedular evaluation of 60 
percent is assigned when there is diastolic pressure 
predominantly 130 or more.  See 38 C.F.R. Part 4, Diagnostic 
Code 7101.

Although the veteran is on medication for her hypertension, 
under the applicable rating criteria, a compensable 
evaluation requires, at a minimum, that the claimant have 
diastolic readings of 100 or greater, or systolic readings of 
160 or greater, regardless of the need for medication to 
control the hypertension.  Review of the medical evidence 
shows that the veteran's diastolic blood pressure readings 
have largely reported as under 100.  Her systolic readings 
have never been reported as 160 or greater.

Conclusion.  For all the foregoing reasons, there is no basis 
for staged rating pursuant to Fenderson, and the claim for a 
higher evaluation must denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for a higher initial 
evaluation, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at  53- 56. 

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's scar and hypertension have 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to a rating in excess of 10 percent for a scar, 
residual of a hysterectomy, is denied.

Entitlement to a compensable rating for hypertension is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


